Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: A process for producing pure lactic acid from a liquid whey by-product that contains at least 30 g/L lactose and at least 1500 ppm chloride, the method comprising the steps of neutralizing the whey by-product with a basic metal hydroxide to form a precipitate comprising calcium and phosphate; separating the precipitate from the whey by-product to provide a clarified whey by-product; incubating the clarified whey by-product with a bacterium capable of bioconversion of lactose to lactic acid to provide a fermentation broth containing lactic acid in the form of a lactic acid salt; acidification of the fermentation broth to release lactic acid from the lactic acid salt in order to provide an acidified fermentation broth; removing precipitate from the acidified fermentation broth; and treatment of the acidified fermentation broth to recover pure lactic acid is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
February 23, 2022